internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom corp plr-136337-01 date date a state x y this letter responds to your date request for a ruling under sec_305 of the internal_revenue_code code the information submitted in that letter and in subsequent correspondence is summarized below a is an investment_company registered with the securities_and_exchange_commission under the investment_company act of a is a closed-end fund incorporated in state x and its shares trade on the new york stock exchange management of a believes that the market may undervalue its stock by trading at a price less than the value of the pro_rata portion of its assets allocable to such shares in order to encourage the market to value its shares at a price more closely reflecting the value of its underlying assets a proposes to consider redeeming a portion of its stock pursuant to a tender offer collectively the proposed offer the following representations have been made in connection with the proposed offer a a intends to qualify annually and be taxed as a ric under part i of subchapter_m of the code furthermore a intends to distribute substantially_all of its investment_company_taxable_income and realized net capital_gains at least annually b a is not required by its charter by-laws or otherwise to redeem any of its stock and the shareholders of a have no right to require a to make a tender offer or otherwise redeem their stock the board_of directors of a has a fiduciary duty to a and the shareholders of a to consider the appropriateness of any share repurchase and has not in any manner relinquished this discretion in carrying out its fiduciary duties c the proposed offer if undertaken will be motivated solely by a’s business considerations and will not be motivated by any intent on a’s part to confer a federal_income_tax benefit on any of its shareholders d the proposed offer if undertaken will not be part of a plan to periodically increase the proportionate interests of any shareholder in the assets or earnings_and_profits of a e a has not redeemed any of its stock since its creation except for a tender offer consummated on y the y transaction f the proposed offer if undertaken will be an isolated transaction and will not be related to any past or future transaction with regard to both the proposed offer and the y transaction each of these transactions will be or was motivated by its own circumstances and for each transaction the board_of director’s approval was or will be determined independently of any other transaction and will be or was based on the facts and circumstances current at the time of approval at the present time a has no plan or absolute commitment to make any further tender offers subsequent to the proposed offer however it is possible that a may consider making additional tender offers in future years based on circumstances prevailing at that time based solely on the information submitted and the representations set forth above we rule as follows regarding the proposed offer if undertaken the redemption of a stock pursuant to the proposed offer will constitute a single and isolated transaction if undertaken the proposed offer will not result in a sec_305 deemed_distribution to any a shareholder regardless of whether such shareholder has a portion of his or her stock redeemed in the transaction see example and example of sec_1_305-3 of the income_tax regulations see also revrul_77_19 c b the above ruling addresses only the application of sec_305 to the shareholders of a who do not participate in the proposed offer if undertaken or who participate only partially we express no opinion as to the proposed offer’s tax effects under sec_302 and sec_301 on those shareholders who do participate in the proposed offer if undertaken furthermore we express no opinion about the tax treatment of the proposed offer if undertaken under any other provision of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed offer that are not specifically covered by the above ruling this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax return of each taxpayer affected by the transactions described herein pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer and the taxpayer’s second-named representative sincerely associate chief_counsel corporate by lewis k brickates acting branch chief branch office of the associate chief_counsel corporate
